BUDGE, J.,-
Dissenting. — Upon the trial of appellant, Bullís, who had entered a plea of guilty to an information charging him with arson in the setting on fire of the building described in the majority opinion, was called as a witness and among other things testified that he set the fire by appellant’s directions.
It must be conceded that the conviction of appellant cannot be sustained upon the testimony of Bullís alone, nor unless such testimony be corroborated by other evidence, which, standing alone and independently and without the aid of the testimony of Bullís, tends to connect appellant with the commission of the crime.
The question, therefore, to be determined is: Does the testimony of Mrs. Bullís, whom the state called as a witness, tend to connect the defendant with the commission of the offense, or is the testimony of Mrs. Bullís of such a character that it can be considered as any corroborating evidence within the meaning of C. S., sec. 8957!
The important part of her testimony and that which bears upon the question involved here is, briefly, as follows: That during the evening of the night upon which the building burned, she and Bullís attended a picture show, returning to their place of business after the show was out; that Bullís went into the building, thereafter they returned home, and just before midnight he informed her-that the building was about to bum; that a few days after the fire appellant came to Weiser and to their home, where a conversation was had between appellant and Bullís, which lasted over an hour, and she overheard portions of that conversation but does not pretend to testify to the exact language used. She does, *525however, testify that appellant in substance said: “That he [meaning Bullis] should have set the fire before he did,” and “If it all burned up nobody would have been the wiser.” She further testified in part, upon cross-examination, as follows :
‘ ‘ Q. And you cannot go any further and give the exact language and the answer?
“A. No, sir, he said, ‘You should have set the fire before you did, arid if it all burned no one would have been the wiser or suspieioned.’ ....
“Q. Do you remember anything further or your husband’s part of the conversation ?
“A. No, only ‘If he had followed his example there would not have been any suspicion.’
“Q. Was it example or advice he said?
“A. Advice.
“Q. Did he not say example then?
“A. No.
“Q. Why did you say it was example then?
“A. It was the first thing come to my mind.
“Q. And you said the first thing you thought of?
“A. Yes.”
My understanding is that this, together with the fact that appellant is the beneficiary to the extent his interest may appear in the proceeds of the fire insurance policy, is all of the material evidence relied upon by the, state to corroborate the testimony of Bullis under the provisions of sec. 8957, supra.
The latter fact standing alone is clearly of no value as corroborating evidence. The naming of the vendor as beneficiary in a policy of insurance to further secure the purchase price of goods which he has sold is a perfectly legitimate transaction and such a common arid every-day occurrence that it is of no value as testimony offered as corroboration under this section.
The alleged statement by appellant, “You should have set the fire before you did,” and “If it all burned no one would have been the wiser or suspieioned, ’ ’ reprehensible as it was, cannot be said to be other than evil advice. It was a state*526ment made after the crime was committed, not in furtherance of its commission, and does not tend to connect the appellant with the commission of the crime.
I come now to a consideration of that portion of the testimony of Mrs. Bullis in which she says that appellant said to Bullis, “If he [meaning Bullis] had followed his éxa,mple [or advice] there would not have been any suspicion.” The conviction must be sustained, if at all, upon this portion of the testimony of Mrs. Bullis.
The conversation between Bullis and appellant extended over a period of more than one hour, yet the foregoing testimony is all of the conversation that the witness remembers, and even that she does not pretend to give accurately. Whether the advice, if given, was given before the fire in furtherance of a plan to bum the property, or whether it was given after the fire in furtherance of a plan to avoid detection, does not appear from the evidence. In other words, the testimony of Mrs. Bullis does not affirmatively tend to show that appellant was connected with the commission ■ of the crime.
I am not prepared to say that if this character of evidence is held sufficient, and the conviction is allowed to stand, that the principle underlying the provisions of sec. 8957, supra, would not be violated. This evidence creates at most but a suspicion, which does not constitute corroborative evidence and is not sufficient to support a judgment of conviction.
In my opinion the judgment in this case should be reversed for the reasons above stated.
Petition for rehearing denied.